Perkins, J.
Suit against the Indianapolis and Cincinnati Bailroad Company to recover the price and value of the grubbing, masonry, excavation, &c., done upon sections 9 and 10, third division of the railroad of said company, by the plaintiff.
Answer, in denial of any such work having been done by the plaintiff. Issue by replication.
Trial by jury; judgment for the defendant.
On the trial, after the plaintiff had examined one witness touching the sections, the defendant introduced a contract between said Floyd, plaintiff', of the one part, and Vance, and Wilson of the other, by which said Floyd agreed to perform the identical work for. which he had instituted this suit, as appeared by a comparison of the complaint and contract, for said Vance and Wilson; and the defendant further proved, by said Vance, that the work sued for was performed by said Floyd, under said contract, for Vance and Wilson. This evidenee the plaintiff did not offer to controvert; nor did he show any cause for suing the company. The Court then required the plaintiff to confine his evidence to items of work performed for the' railroad company, outside of the agreement; and the plaintiff being unable to adduce evidence tending to prove any such, there was a finding and judgment for the defendant. We see no ground in the record on which to reverse the judgment.

Per Curiam.

The judgment is affirmed with costs.